DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9, 15, 23, 27 and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


	Claims 1, 9 and 15 have been amended to recite that a “region of highest response” to “an identical face”.  However, may features of the club, such as crown and design, materials and thicknesses effect the COR of the face and response at any point on the face.  For example, as seen by the newly applied art to Taylor below, we see that channel features in the sole and crown can additionally affect the COR of a face. As such this relative comparison is indefinite since other features of the club affect the response of the face.  Seems that the comparison must be made to an “identically constructed” club as oppose to just an identical face.
 	Claims 23 and 27 are indefinite in that it does no set forth with respect to what elements the second and forth channels are arranged at an oblique angle.  One cannot determine if such and angular measurement is to be taken with respect to each other of some other feature of the club. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 24 and 28 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  From claims 1 and 9, recited is, “a region of highest response” that is an intended result of the combined channels.  Such does not amount to any clear structure.  From [0008] of the specification, such appears to be synonymous with an area of highest COR and [0011] discloses that “a region of highest COR response is directionally enlarged toward each of the channels. At [0079], the “response” is defined as, “the ability of the face…to transfer energy in an impact with a ball, and may be expressed as the coefficient of restitution (COR). As such, a “region of highest response” appears to be a functional result of the combined channels. In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that a clause in a claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  Likewise here, claims 24 and 28 are directed to a result of the channels and does not further limit any structure recited by the previous claim. 

Claim Rejections - 35 USC § 103
 	Claims  1, 3, 5, 7-9, 13-15, 18-20, 23, 24, and 26-28 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart 2,034,936.
As set forth in the previous office action with respect to claims 1, 3, 8 and 11;
 “As to claim 1, Barnhart shows a golf club having a face having a ball-striking surface 3 for striking a ball, the face being defined by a peripheral edge best shown by the marked illustration below and a body 1 connected to the face and extending rearward from the peripheral edge of the face as shown in fig. 4 and having a top surface, a sole surface, a heel, and a toe as is consistent in the art. 
 Further shown is a first channel 1b formed in the face and located inwardly from the peripheral edge of the face; and a second channel 1e both considered to extend parallel with the peripheral edge of the face.
Claims 3 and 11 are considered shown in fig. 8.
Flexible fill material as called for by claims 8 and 14 is considered shown at pg. 2, col. 2, ln. 42.”
Claims 1, 9 and 15 now recites a first channel parallel to a top edge and second channel parallel to the heel edge which was considered treated in the previous office action with respect to claim 2, now cancelled. 
“As to claims 2, 4, 10, and 12 Barnhart shows that the slots can be arranged to control the flexibility of the face for various players (pg. 2, col. 2, ln. 2).  To have provided channels in the top,  bottom , a portion of the heel edge, a portion of the bottom edge would have been obvious in order to adjust the flexibility of the face in those regions as desired as a matter of design choice for a particular golfer. Likewise with respect to claims 5, 13, 15, and 18 the number of 4 channels and their positioning in separate quadrants has not been shown to be critical.  On looking to adjust the flexibility of the club head in different quadrants of the face would have been obvious in order to adjust the properties of the face as desired. 
As to claims 6, 9 and 16, Barnhardt shows that grooves such as 1c and 1d need only be “cut part way into the back side of the head” (pg. 2, col. 1, ln. 9).  To have constructed the grooves to extend partially through a thickness of the face would have been obvious so they don’t interfere with the cushion at the front face (ln.18). The location of channels on an inner surface of the face as called for by claims 7, 17 and 19 is considered shown in figs 7 and 10. Claims 10-14 are likewise considered fairly taught for the reason set forth above. Flexible fill material as called for by claim 20 is considered shown at pg. 2, col. 2, ln. 42 as set forth above.”

Claims 1, 9 and 15 now further recites that the first and second channels are within 1.5 inches from the center of the face. In Barnhart, there does not appear to be any disclosed measurements or drawings to scale.  However, the placement of the channels is taught as a method of modifying the flex of the face of the club in the areas in which they are present.  To have not placed channels within 1.5 inches from the center of a club would have been obvious as a matter of design choice where such modification are not desired. Applicant has not shown where such is critical by solving any particular problem or producing any unexpected results. Here particularly, applying such a known technique taught by Barnhart to a club face to improve momentum to such known devices as club faces to yield predictable results has been found obvioius. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 
With respect to the final added recitation and a region of highest response, such is considered the design result of the addition of the first and second channels in the positions recited at the top and heel. Such does not amount to any further structure that can be relied upon to distinguish over the claim.  Instead, any device having the claimed structure is considered to show the claimed function. The mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979) In re Baxter Travenol Labs., 952 F.2d 388, 21 USPQ2d 1281 (Fed. Cir. 1991) (Appellant argued that the presence of DEHP as the plasticizer in a blood collection bag unexpectedly suppressed hemolysis and therefore rebutted any prima facie showing of obviousness, however the closest prior art utilizing a DEHP plasticized blood collection bag inherently achieved same result, although this fact was unknown in the prior art.). "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). See also Lantech Inc. v. Kaufman Co. of Ohio Inc., 878 F.2d 1446, 12 USPQ2d 1076, 1077 (Fed. Cir. 1989), cert. denied, 493 U.S. 1058 (1990) (unpublished — not citable as precedent) ("The recitation of an additional advantage associated with doing what the prior art suggests does not lend patentability to an otherwise unpatentable invention.").  Similarly above, new claims 24 and 28 do not amount to any additional structure.  Instead it recites the intended function or results of the structure shown in the applied art.  As such, it fails to distinguish over the applied art. 
As to new claim 23 and 27, 1b and 1e of embodiment of fig. 1 of Barnhart are considered to be at an oblique angle of greater than 90 degrees with respect to the edge of the face.  
 Claims 21, 22, 25, 26 and 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnhart in view of Taylor 9,937,395
New claims 21, 25 and 29 calls for third and fourth channels that are curved (support is considered in 130 of fig. 5) and located near the top and bottom edge. However, this feature does not appear disclosed until the instant application.  As such the effective filing date for this subject matter is considered to be 8/20/19.  Hence Taylor is considered prior art teaching that face channels can be designed both straight and curved such as his 3250 and that “any shape channel…may be utilized” (col. 44, ln. 12).  He explicitly discloses that such can be “curvilinear” (col. 43, ln 41).   To have provided curved channels in the top and bottom edges of the face of Barnhart would have been obvious in order to improve hits made in those areas of the face. 
Likewise with respect to claim 22, Taylor teaches channels parallel with the top and bottom edges as shown in his 3080 and 3090



Conclusion
Applicant's arguments filed 11/2/20 have been fully considered but they are not persuasive. 
a. 35 U.S.C. § 102(b) - Anticipation
Applicant’s amendments and remarks with respect to claim 1 and the first and second channel formed in the face and extending parallel with the peripheral edge of the face is noted and results in this rejection not being sustained in favor of the obviousness rejection above.  Barnhart shows how to use face channels to relies stress and increase ball momentum in the area surrounding the position of the channels.  The reference clearly instructs on skilled in the art looking to improve the shot from a particular area of the face to include such channel features.  As such, the size, shape and placement of the channels on the face as is now being claimed is not considered a patentable advance.  Instead applicant is using such channels in the way they are known and taught by the art to improve the hitting qualities of regions on the face by providing channel designs.  
b. 35 U.S.C. § 103(a) - Obviousness
Applicant disagrees with the findings of obviousness that it would be a matter of design choice to place the channels within particular regions of the club head. However, he does not elaborate upon his reasons.  Instead, his channels are being applied for their intended purpose known in the art.  He argues that Barnhart’s side slots (allegedly “channels”) reduce vibrations, shock, or sting upon the hands of the player.  True the use of the term and discussion of face performance with respect to COR was not used back in the day of the prior art.  However, he recognized the principles where his channels were indeed intended to make a face “resiliently yields under impact allowing the adjacent portions of the head to advance by momentum” (pg. 1, ln. 21).  As in applicant’s invention, the application of the channels is to make the portions of the club more yieldable.  It it not relevant whether or not Barnhart had appreciation for the principles of COR as they are applied today.  "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Further, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art to improve resiliency and relief stress and vibration in a club head by placing channels at desired portions of the face cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Applicant has not shown he has discovered anything in the art of golf except what is suggested that using such channels on the face will alter its interaction with the ball upon impact. There the face is designed by the prior art, “to be distorted longitudinally when the ball is struck” (pg. 2, ln. 12). He further recognizes that “various combinations of cushion faces, slots and grooves may be made to suit the various players” (pg. 2, ln. 1).  As such, his shown embodiments are merely exemplary as to how such channels can be used by one skilled in the art to alter the impacts of the face with a ball. Applicant’s conclusion that Barnhart does not address the need in the art for a means of storing and transferring energy is not well founded.  As set forth above, he recognizes the ability to distort the face using grooves at impact and its goal of providing a “yieldable and resilient head” (pg. 2, ln. 19). While he does not discuss his invention in the context of COR or any specific region of highest response of the face, such were inherent properties of his club at the time and he is endeavoring to solve the same problem facing applicant of controlling the yielding and resiliency of the face to design the club to have a desired interaction with the ball upon impact. It is not relevant whether or not Barnhart identifies that golfers typically hit more off-center shots within high-toe area and a low-heel area than within a low-toe area and a high-heel area. One looking to solve the problem of making the club face more resilient in such areas would surely look to his teachings and consider the use of channels to improve impact in those areas of the face.  One looking at Barnhart would surely expect the use of channels on the face to increase yieldability or resiliency in those areas which is the basis of the COR that is used conventionally today. As such, the grounds for rejection is not found to be in error. 
Applicant argues that Barnhart fails to recognize the relative positioning of the channels as a result-effective variable that contributes to the storage and transfer of energy within a region of highest response of the face.  The examiner disagrees.  As set forth above, Barnhart fully recognizes that the use and placement of such channels affects the resiliency, rigidity, distortion and flexibility of the face that influence the “forces form the impact to be confined to the head” (pg. 2, ln. 29).  With respect to the placement and shape of the slots, applicant has not shown where such are critical to his invention.  Instead, his design uses channels for the purposes taught by Barnhart of modifying the impact of the ball in those areas of the head as desired.  One looking to improve the resiliency of areas of a club head would surely consider placing channels. From Barnharts teachings, applicant’s results are not considered unexpected.  As such, the grounds for rejection remains. 
The subject matter of the instant invention having channels parallel to the peripheral edge of the face is believed to be first found in 130 of parent 13/336,487, rendering 12/23/11 the effective filing date for the claimed invention.  
As such Taylor 9,492,722, 9,802,091, 9,937,395 made of record does not appear to be prior art for this subject matter. 
Fig. 21 of 10,780,328 at 21075 is considered to show rough surface feature and not a “channel” and as such is not applied. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. While the specification states at [0078] that “the definition of “channels,” as used in describing the various embodiments of channels 130 herein, does not encompass traditional face grooves”.  However, it gives no indication of what one considers “traditional face grooves”.  As such, the breadth of the claims with no structural limitation with respect to what are traditional grooves and channels appear readily readable on several pieces of alternative art as cited. For example in 2009/0318243 notches 52 can be considered channels parallel to the face edge. 7,594,862 shows channels 302. The claimed channels further could read on the use of back groove applied in the art such as those shown by 6,299,548. 
9,937.395 was considered to the extent that it did not have an early enough date to be considered prior art. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711